United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3255
                          ___________________________

                                   Bryon B. Nevius

                               lllllllllllllllllllllAppellant

                                            v.

                      Commissioner of Internal Revenue Service

                               lllllllllllllllllllllAppellee
                                     ____________

                      Appeal from The United States Tax Court
                                  ____________

                               Submitted: July 6, 2017
                                Filed: July 27, 2017
                                   [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Bryon Nevius appeals a decision of the tax court,1 which dismissed his petition
challenging a notice of deficiency issued by the Commissioner of Internal Revenue,
and upheld the assessments set forth in the notice of deficiency. The Commissioner


      1
          The Honorable Michael B. Thornton, Chief Judge, United States Tax Court.
urges affirmance, and has moved for sanctions on appeal. Having jurisdiction under
26 U.S.C. § 7482(a)(1), this court affirms.


       After careful review, this court concludes that the tax court properly dismissed
the petition, as courts have repeatedly rejected Nevius’s boilerplate tax-protester
arguments. See Campbell v. Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999) (standards
of review for tax court decisions); Shenker v. Comm’r, 804 F.2d 109, 114 n. 6 (8th
Cir. 1986) (courts have uniformly upheld the constitutionality of the tax court);
United States v. Jagim, 978 F.2d 1032, 1036 (8th Cir. 1992) (rejecting defendant’s
argument--that he was citizen of Republic of Idaho, and therefore not subject to
federal income tax--as “completely without merit, [and] patently frivolous”).

       Finally, this court may award “just damages” and single or double costs if it
determines that an appeal is frivolous. 28 U.S.C. § 1912; Fed. R. App. P. 38. In this
case, sanctions are appropriate. See United States v. Gerads, 999 F.2d 1255, 1256-57
(8th Cir. 1993) (per curiam) (rejecting the argument that “Free Citizens of the
Republic of Minnesota” were not subject to taxation; granting government’s motion
for sanctions for frivolous appeal).

      The judgment is affirmed, and this court grants the Commissioner’s motion for
sanctions in the amount of $5,000.
                      ______________________________




                                         -2-